   8:20-cr-00291-BCB-MDN Doc # 25 Filed: 02/08/21 Page 1 of 1 - Page ID # 42




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR291
                                            )
      vs.                                   )
                                            )
TAMESHA PARKER,                             )                  ORDER
                                            )
                    Defendant.              )


        This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [24]. Counsel needs additional time to review, process and further investigate
Defendant’s case in this matter. For good cause shown,

        IT IS ORDERED that the Unopposed Motion to Continue Jury Trial [24] is granted,
as follows:

      1. The jury trial, now set for February 23, 2021, is continued to May 4, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and May 4, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).

      DATED: February 8, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
